DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder of Claims Subject to Restriction Requirement
Claims 1-4 and 6-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5 and 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 5 and 8 are hereby rejoined with claims 1-4 and 6-7 and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE 
Claims 1-8 are allowed over the prior art of record. Among those, claim 1 is the only independent claim. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on May 2, 2022. The examiner has reviewed the remarks (pages 6-9) submitted May 2, 2022 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance:
The prior art references of record, alone or in combination, do not teach or fairly suggest a bracket for an anti-vibration device defined by the structural and compositional limitations in the specific manner as instantly claimed (in claim 1), which bracket includes, among other features, a reinforcing portion, a rib, and a surrounding portion in the specific structural configuration as so defined.  In particular, the rib covers an outer surface of the end of the reinforcing portion, and a length of the rib in a lengthwise direction is shorter than a length of the reinforcing portion in the lengthwise direction, the lengthwise direction is an extending direction of a through-hole formed inside of the surrounding portion.  Further, the claimed bracket includes a depression provided in an outer surface of the second surrounding portion as so defined; and the end of the reinforcing portion is fixed to the depression in the outer surface of the second surrounding portion.  In addition, the surrounding portion and the rib are made of synthetic resin, and the reinforcing portion is made of fiber reinforced plastic containing synthetic resin in fibrous elements. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-8 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782